Proceeding pursuant to' section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated January 28, 1980, which affirmed a determination of the State Division of Human Rights, dated July 5, 1979, which (1) held that there was no probable cause to believe that the respondent-employer had engaged in unlawful discriminatory practices resulting in the termination of petitioner’s employment, and (2) dismissed petitioner’s complaint. Order confirmed and proceeding dismissed, without costs or disbursements. On the record before this court, we can find no support for petitioner’s claim that the termination of his employment was racially motivated. To the contrary, said termination was mandated by the Civil Service Law which provides for the creation of, and hiring from, preferred lists of employment (see Civil Service Law, § 81). Damiani, J.P., Laser, Cohalan and Thompson, JJ., concur.